Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on November 2, 2020 is acknowledged.  The traversal is on the ground(s) that the examiner has not adequately demonstrated that the restriction is in compliance with MPEP 806.05.  However, this is clearly in error based on the language applicant references from the restriction requirement.  The inventions as claimed do not overlap in scope.  They are distinct processes and have distinct limitations.  The inventions are not obvious variants, again due to the fact that the claims are directed to distinct processes with distinct limitations. Finally, the inventions as claimed clearly have a materially different design, mode of operation, function and effect.  This was not a “conclusion” with no examples.  The evidence is in the claims which specify the two distinct inventions.  One invention produces a catalyst and one invention treats a hydrocarbon feedstock.  This does not appear to be a disputable position.
Applicants further traverse on the grounds of burden being absent.  This conclusion is also in error, as the restriction requirement specifically stated that the inventions have different classifications, divergent subject matter requiring different 
Finally, the applicant argues that the inventions are not both independent and distinct.  This is not convincing because the Office position with respect to the construction of the phrase “independent and distinct” with respect to restriction practice has long been established.  Applicant is directed to MPEP 802.01 [R-5].
The requirement is still deemed proper and is therefore made FINAL.  With respect to the request for rejoinder, such is only provided with respect to a process of using or making an allowable composition or an article.  The inventions in this application are not related in this manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It should be noted that claim 7 recites the tradename P123.  This is not proper in the claims and should be replaced with the specific chemical compound name for the surfactant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The documents each disclose processes for making mesoporous silica materials carrying active metals in sulfide form.  However, some of the processes generally employ TEOS as a silica source and post-synthetically introduce metals into the mesoporous supports, or the sulfur is provided by, for example, with the metal sulfide in the form of a thiocarbamate.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.
This application contains allowable subject matter as the prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed process for making a molybdenum sulfide and cobalt sulfide supported on a 
If the non-elected claims are cancelled and the herein above rejections under the second paragraph of 35 USC 112 are obviated, the application could be passed to issue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732